Citation Nr: 0429601	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  Service in Vietnam is indicated by the evidence of 
record. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history 

Service connection for hearing loss was initially denied by a 
VA rating decision in May 1997.  The veteran filed a notice 
of disagreement in July 1997 and a statement of the case 
(SOC) was issued in February 1999; however, the veteran did 
not perfect an appeal.  

The veteran sought to reopen the claim of entitlement to 
service connection for hearing loss in May 2002.  At that 
time, he also filed a claim for service connection for 
tinnitus.  In a November 2002 rating decision, the RO 
declined to reopen the claim for service connection for 
hearing loss and denied entitlement to service connection for 
tinnitus.  This appeal followed.  

The Board notes that the November 2002 rating decision 
phrased the first issue as entitlement to service connection 
for hearing loss; however, upon review of the reasons and 
bases section of the decision it is clear that the RO denied 
the veteran's claim to reopen the issue of service connection 
for hearing loss based on a finding that new and material 
evidence had not been received.  As such, the issue is 
rephrased as noted on the first page of this decision.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in San Antonio, Texas in April 
2004.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.  During the hearing, he 
submitted additional evidence with a an accompanying waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  In May 1997, the RO denied service connection for 
bilateral hearing loss.  The veteran did not perfect an 
appeal of that decision.  

2.  The evidence associated with the claims folder subsequent 
to the RO's May 1997 decision does not raise a reasonable 
possibility of substantiating the claim on the merits.

3.  Competent medical evidence does not reveal that the 
veteran's tinnitus is causally related to his military 
service.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision is final.  New and material 
evidence has not been submitted since the May 1997 rating 
decision, and the claim for service connection for hearing 
loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.104, 20.1103 (2003).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks to establish entitlement to 
service connection for hearing loss.  His initial claim was 
denied in May 1997.  Implicit in his presentation is the 
contention that new and material evidence which is sufficient 
to reopen his previously-denied claim has been submitted.  
The veteran is also seeking entitlement to service connection 
for tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part in the instant case, the implementing regulations are 
also effective November 9, 2000.

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) in Quartuccio held that the notice provisions of the 
VCAA apply to cases involving the submission of new and 
material evidence.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to both issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2003 SOC and the May 2003 supplemental statement of the case 
(SSOC).  Crucially, the record further shows that the RO 
furnished the veteran a letter in June 2002 advising him that 
he could provide the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had treated him for the disorders at issue herein.  He was 
informed as well that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The Board notes that even though 
the letter requested a response within 30 days it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See In Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case].  In this case, the letters sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in June 2002, prior to the initial adjudication of 
these claims by rating decision in November 2002.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  

Based on the above analysis, the Board concludes that the 
veteran has been amply informed of what is required of him 
and of VA in connection with his claims.



Duty to assist

With respect to the hearing loss claim, as alluded to above, 
under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The matter of VA's duty to assist the veteran in the 
development of the tinnitus claim will be discussed below.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims, including testifying at a Travel 
Board hearing in April 2004.  His accredited representative 
has submitted written statements on his behalf, most recently 
a brief to the Board in October 2003.  It appears that all 
appropriate due process considerations have been satisfied.  
See 38 C.F.R. § 3.103 (2003).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.  

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. 1111 (West 2002); 38 
C.F.R. 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2002, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for hearing loss was originally denied by the RO 
in a decision dated in May 1997.  The veteran did not perfect 
an appeal of that decision.

The "old" evidence

The evidence considered in conjunction with the original 
claim consisted of the veteran's DD 214 showing that he 
served in the Republic of Vietnam and that his military 
occupational specialty (MOS) was general mechanical operator.  
There is no indication that he received any award indicative 
of combat service.

Service medical records revealed hearing loss in the right 
ear on entrance examination in November 1968.  The separation 
examination in June 1970 also showed hearing loss in the 
right ear.  The service medical records revealed that hearing 
in the left ear was within normal limits at entry and 
separation from service.  

There is no pertinent evidence of record for several decades 
after the veteran left military service in June 1970.  He 
filed an initial claim of entitlement to service connection 
for bilateral high frequency hearing loss in September 1996.  
The RO obtained VA outpatient treatment records which did not 
document complaints of or treatment for hearing loss.  The 
May 1997 rating decision denied service connection for right 
ear hearing loss on the basis that it existed prior to 
service with no evidence of worsening in service.  The RO 
also determined that hearing in the left ear was normal.  

The veteran filed a notice of disagreement in July 1997.  A 
SOC was issued by the RO in February 1999; the claim 
continued to be denied on the basis that hearing loss pre-
existed service and was not aggravated by service.  The 
veteran did not perfect an appeal by submission of a timely 
substantive appeal.  



The additional evidence

In May 2002, the veteran sought to reopen the claim for 
service connection for hearing loss.  

Evidence received in conjunction with the present claim 
consists of an uninterpreted private audiogram, VA outpatient 
treatment records dated from March 2001 to January 2003, 
reports of VA examinations in January 1999, August 2002, and 
April 2003, an April 2004 statement from the veteran's spouse 
and the veteran's personal hearing testimony.  The 
additionally received evidence will be discussed below.

Analysis

The unappealed May 1997 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  That decision 
denied the veteran's bilateral hearing loss clam on the basis 
that right ear hearing loss pre-existed his military service 
and was not aggravated by such service; and left ear hearing 
loss was not present in military service and that any current 
left ear hearing loss was not related to service.   

As explained above, the veteran's claim for service 
connection for hearing loss may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2003).   Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether the veteran's preexisting right ear hearing 
loss was aggravated in service and whether any current left 
ear hearing loss is related to service.  

While the additional evidence may be considered "new" in 
that it was not of record at the time of the prior 
determination, for reasons explained below it is not 
"material".  

The additional medical records reflect current treatment for 
right ear hearing loss without any indication that the 
preexisting condition was aggravated in service.  The 
existence of right ear hearing loss has never been in 
dispute, and additional medical evidence which continues to 
document such disability is merely cumulative.  What was and 
remains lacking is medical evidence of aggravation of the 
pre-existing disability in or due to the veteran's military 
service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  

The April 2003 VA examiner specifically opined that the 
veteran's right ear hearing loss was not aggravated in 
service and that his current left ear hearing loss was not 
related to military service.  This unfavorable opinion is not 
considered to constitute new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].  

With respect to left ear hearing loss, recent medical records 
show current hearing loss in the left ear.  This was an 
element which had previously been lacking.  However, these 
medical records do not provide the requisite medical nexus to 
service.  See Evans v. Brown, 9 Vet. App. 273 (1996) [there 
must be new and material evidence as to each and every aspect 
of the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim].   Indeed, the April 2003 VA examiner 
specifically opined that the veteran's left ear hearing loss 
was not related to his military service.  
See Villalobos, supra.  

To the extent that the veteran himself, through his April 
2004 hearing testimony, and his spouse, through her April 
2004 statement, contend that his bilateral hearing loss is 
the result of acoustic trauma incurred in service, this is 
essentially repetitive of statements previously made.  As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is now well 
established that a person without medical training, such as 
the veteran, is not qualified to render a medical opinion 
such matters as medical diagnosis.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C.A. 
5108."

The Board acknowledges the veteran's hearing testimony 
wherein he asserts that his hearing loss is due to exposure 
to acoustic trauma during "recon by fire" episodes, which 
amounted to combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) [presumptions applicable to veterans of combat].  
The objective record does not confirm that the veteran 
engaged in combat during service.  However, even assuming for 
argument's sake that he is a combat veteran the application 
of 38 U.S.C.A. § 1154(b) to the present claim cannot change 
the Board's decision because medical nexus evidence is still 
lacking.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996) [§ 1154(b) does not establish service connection for a 
combat veteran; the veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.  See also Kessel v. West, 13 Vet. App. 
9 (1999), [the 38 U.S.C.A. § 1154(b) presumption only relates 
to the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability].   

In short, the veteran has not submitted competent medical 
evidence which serves to link his hearing loss to service.  
Because there is still no competent medical evidence that 
preexisting right ear hearing loss was aggravated in service 
or that current left ear hearing loss is etiologically 
related to service, the new evidence does not meet the 
requirements of 38 C.F.R. § 3.156 (2003).  Therefore, the 
Board finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for hearing loss is 
unsuccessful.  The claim of entitlement to service connection 
for hearing loss is not reopened and the benefit sought on 
appeal remains denied.



2.  Entitlement to service connection for tinnitus.  

VCAA considerations

Since this issue involved an initial claim of entitlement to 
service connection, versus an attempt to reopen a previously 
denied claim, some of the controlling law and regulations are 
different.

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and reports of VA examinations, which will be 
described below.  The veteran and his representative have not 
identified any outstanding evidence.  

Factual background

Service medical records are negative for complaint, treatment 
or diagnosis of tinnitus.  There are no relevant post-service 
medical records for decades after service.

The first reference to tinnitus was on VA examination in 
January 1999.  At that time, the veteran reported having 
tinnitus since 1970 which he attributed to excessive noise 
from artillery and helicopters in Vietnam.  Tinnitus was 
diagnosed.  
A VA examination in August 2002 resulted in a diagnosis of 
tinnitus.  

The veteran was afforded another VA examination in April 
2003.  Following audiometric testing, the VA examiner opined 
that it was not likely that military noise exposure was 
related to the veteran's tinnitus.  The examiner noted that 
there was no report of tinnitus occurring until many years 
after  military service.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has 
tinnitus.  VA examinations in January 1999, August 2002 and 
April 2003 indicated that the veteran has tinnitus.  Hickson 
element (1) has therefore been met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board has reviewed the veteran's 
service medical records and finds that they contain no 
reference to tinnitus.  The veteran himself has not alleged 
treatment for tinnitus in service.  Therefore, Hickson 
element (2) has not been met with respect to in-service 
disease.  Concerning in-service injury, the veteran has 
testified as to noise exposure to service.  There is no 
indication of any in-service complaints of or treatment for 
any ear injuries.  However, for the sake of argument the 
Board will concede for the purposes of this decision that in-
service noise exposure did occur. 
The second element is met to that extent.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's 
tinnitus to his period of active service.  Crucially in this 
regard, the April 2003 VA examiner specifically opined that 
it was unlikely that the veteran's tinnitus was related to 
his period of service.  The physician felt that the condition 
was shown too many years after service to be related to 
military noise exposure.  There is no competent medical 
evidence to the contrary.

The only evidence which serves to connect the veteran's 
tinnitus with his service are statements of the veteran 
himself.  It is now well settled that as a layperson without 
medical training, the veteran is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
is accordingly lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met, and the claim fails on that 
basis.

In summary, for reasons and bases set forth above, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for tinnitus.  The 
appeal is accordingly denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss not having 
been received, the claim is not reopened and the benefit 
sought on appeal remains denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



